 



EXHIBIT 10.5

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

     WHEREAS, on the 28th day of April 2005 (the “Effective Date”) PMC
Commercial Trust (the “Company”) and Ron Dekelbaum (“Employee”) executed an
Employment Agreement (the “Agreement”).

     WHEREAS, the Company and Employee wish to amend and extend the term of the
Agreement through October 31, 2007; and

     WHEREAS, in consideration of the foregoing premises, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the terms and conditions of the
Agreement including the severance provisions provided in paragraph 5 are hereby
extended through October 31, 2007; and

     WHEREAS, all other terms and conditions pursuant to the Agreement shall
remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of July 6,
2006.

                      EMPLOYEE:   PMC COMMERCIAL TRUST
 
                   
By:
  /s/Ron H. Dekelbaum   By:   /s/ Jan F. Salit        
 
                   
 
  Ron H. Dekelbaum   Name:   Jan F. Salit        
 
                   
 
      Title:   Executive Vice President        
 
                   
 
      Date:   July 6, 2006        
 
                   

PAGE 1


--------------------------------------------------------------------------------

